DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-24 are pending and currently under consideration for patentability under 37 CFR 1.104.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “polymer-based coating”, “protective sheathing”, “butt joint”, “transparent adhesive”, and “individually packaged” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 3, and 23 are objected to because of the following informalities:  
Claim 2 recites “or a protective sheathing”. The examiner believes “or the protective sheathing” are the correct words to use here.
Claim 3 recites “connector formed the proximal end”. The examiner believes connector formed at the proximal end” are the correct words to use here.
Claim 23 recites “the first component the second component”. The examiner believes “the first component and the second component” are the correct words to use here.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 18, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "plug-in connector". There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the distal end”. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 is similarly rejected by virtue of its dependency on claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 8, 10, 13, 15-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0197623 to Leeflang et al. (hereinafter “Leeflang”) in view of U.S. Publication No. 2014/0107630 to Yeik et al. (hereinafter “Yeik”), and U.S. Publication No. 2019/0346649 to Tanaka et al. (hereinafter “Tanaka”).
Regarding claim 1, Leeflang discloses in Fig. 2 of an endoscope comprising: 
	a first component (Fig. 2-handle 30) having an LED that emits light ([0104] Optionally, the handle 30 may include… a light source (not shown), e.g., one or more light emitting diodes ("LEDs")); and 
	a second component (Fig. 2- catheter 12) having a proximal end (Fig. 2- proximal end 14), a distal end (Fig. 2-distal end 16), an image capturing element (Fig. 3-imaging assembly 60; see [0085]), and a light guide (Fig. 4a-light guides 62; see [0093]), the proximal end being coupled to the first component (Fig. 2), the image capturing element being arranged at the distal end (Fig. 3-imaging assembly 60), the light guide comprising an optical fiber extending through the second component ([0093]- The imaging assembly 60 may also include one or more illumination fibers or light guides 62), the LED is coupled to the proximal end such that the light is injected into the optical fiber and is conducted from the LED at the proximal end ([0104] Optionally, the handle 30 may include other components, e.g., a battery or other power source 86, a light source (not shown), e.g., one or more light emitting diodes ("LEDs") to the distal end and to emit the light at the distal end ([0092]- The imaging assembly 60 may also include one or more illumination fibers or light guides 62 carried by the distal end 16 of the catheter 12 for delivering light into the interior 52 and/or through a distal surface 54 of the balloon 50).
Leeflang does not expressly teach wherein the optical fiber has a cross section of at least 80 um, and wherein the optical fiber has a polymer-based coating or a protective sheathing made of a polymer-based tube material arranged on an outer surface.
However, Yeik teaches of an analogous endoscopic device wherein the optical fiber has a cross section of at least 80 um ([0113] As can be seen in FIG. 4, optical fiber 14 is comprised of core 13, which is preferably made of fused silica with an O.D. of about 450 microns).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Leeflang so that the optical fiber has cross section of at least 80 um, as taught by Yeik. It would have been advantageous to make the combination in order to reduce additional cost ([0006] of Yeik).
Additionally, Tanaka teaches of an analogous endoscopic device wherein the optical fiber has a polymer-based coating or a protective sheathing made of a polymer-based tube material arranged on an outer surface ([0016]- The first buffer layer 121 is made of a fluorine-containing polymer resin).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Leeflang, in view of Yeik, to utilize an optical fiber with a polymer-based coating, as taught by Tanaka. It would have been advantageous to make the combination in order to provide excellent processability ([0016] of Tanaka).
The modified device of Leeflang in view of Yeik and Tanaka will hereinafter be referred to as modified Leeflang.
Regarding claim 2, modified Leeflang teaches the endoscope of claim 1, but neither Leeflang nor Yeik expressly teach wherein the polymer-based coating or a protective sheathing is on parts or sections of the outer surface.
However, Tanaka teaches of an analogous endoscopic device wherein the polymer-based coating or a protective sheathing is on parts or sections of the outer surface ([0016]- The first buffer layer 121 is made of a fluorine-containing polymer resin).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Leeflang, in view of Yeik, to utilize an optical fiber with a polymer-based coating on parts or sections of the outer surface, as taught by Tanaka. It would have been advantageous to make the combination in order to provide excellent processability ([0016] of Tanaka).
Regarding claim 4, modified Leeflang teaches the endoscope of claim 1, and Leeflang further discloses wherein the optical fiber comprises a plurality of optical fibers (Fig. 4a- illumination fibers 62).
Regarding claim 8, modified Leeflang teaches the endoscope of claim 1, and Leeflang further discloses wherein the image capturing element comprises a camera chip or a fiber optic element (Fig. 1 – Imaging Assembly 60; [0079]- An imaging assembly 60 may be provided on or otherwise carried by the catheter 12 for imaging through the balloon 50, e.g. including one or more illumination fibers 62 and/or imaging optical fibers 64 (not shown in FIG. 1, see, e.g., FIGS. 4A-4E) extending through the catheter 12).
Regarding claim 10, modified Leeflang teaches the endoscope of claim 1, but neither Leeflang nor Tanaka expressly teach wherein the cross section of the optical fiber is up to 1000 um.
However, Yeik teaches of an analogous endoscopic device wherein the cross section of the optical fiber is up to 1000 um ([0113] - As can be seen in FIG. 4, optical fiber 14 is comprised of core 13, which is preferably made of fused silica with an O.D. of about 450 microns).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Leeflang so that the cross section of the optical fiber is up to 1000 um, as taught by Yeik. It would have been advantageous to make the combination in order to reduce additional cost ([0006] of Yeik).
Regarding claim 13, modified Leeflang teaches the endoscope of claim 1, but neither Leeflang nor Yeik expressly teach wherein the polymer-based coating or the protective sheathing comprises a compound selected from a group consisting of acrylate, polyurethane, polyimide, epoxy, polyamide, ethylene, tetrafluoroethylene copolymer, poly-xylene-based compound, and any mixtures thereof.
However, Tanaka teaches of an analogous endoscopic device wherein the polymer-based coating or the protective sheathing comprises a compound selected from a group consisting of acrylate, polyurethane, polyimide, epoxy, polyamide, ethylene, tetrafluoroethylene copolymer, poly-xylene-based compound, and any mixtures thereof ([0016] - The first buffer layer 121 is made of a fluorine-containing polymer resin, such as a fluorinated acrylate resin).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Leeflang so that the polymer-based coating or the protective sheathing comprises acrylate, as taught by Tanaka. It would have been advantageous to make the combination in order to provide excellent processability ([0016] of Tanaka).
Regarding claim 15, modified Leeflang teaches the endoscope of claim 1, but neither Leeflang nor Tanaka expressly teach wherein the polymer-based coating or the protective sheathing has a thickness between at least 5 um and at most 100 um.
However, Yeik teaches of an analogous endoscopic device wherein the polymer-based coating or the protective sheathing has a thickness between at least 5 um and at most 100 um ([0090] - Core 13 is surrounded by a thin, fluorinated, fused silica cladding 15 with a thickness of about 11 microns with a sufficiently lower refractive index).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Leeflang so that the polymer-based coating or the protective sheathing has a thickness between at least 5 um and at most 100 um, as taught by Yeik. It would have been advantageous to make the combination in order to reduce additional cost ([0006] of Yeik).
Regarding claim 16, modified Leeflang teaches the endoscope of claim 1, but neither Leeflang nor Yeik expressly teach further comprising a further outer coating on the polymer-based coating or the protective sheathing.
However, Tanaka teaches of an analogous endoscopic device wherein the optical fiber has a polymer-based coating or a protective sheathing made of a polymer-based tube material arranged on an outer surface ([0091]- These polymer coatings can also be used to coat and thus treat surfaces of fibres).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Leeflang so that the optical fiber has a polymer-based coating, as taught by Tanaka. It would have been advantageous to make the combination in order to provide antimicrobial properties ([0019] of Tanaka).
Regarding claim 17, modified Leeflang teaches the endoscope of claim 16, but neither Leeflang nor Yeik nor Tanaka expressly teach wherein the further outer coating is made of a compound selected from a group consisting of PMMA, polyamide (NYLON), polyimide, a fluorinated polymer, ethylene-tetrafluoroethylene copolymer (ETFE), TEFZEL®, thermoplastic elastomer, thermoplastic polyester elastomer, thermoplastic copolyester elastomer, Hytrel®, polyvinylidene fluoride, Kynar ®, polytetrafluoroethylene Teflon®, polyurethane, and any mixtures thereof.
However, Tanaka teaches of an analogous endoscopic device wherein the further outer coating is made of a compound selected from a group consisting of PMMA, polyamide (NYLON), polyimide, a fluorinated polymer, ethylene-tetrafluoroethylene copolymer (ETFE), TEFZEL®, thermoplastic elastomer, thermoplastic polyester elastomer, thermoplastic copolyester elastomer, Hytrel®, polyvinylidene fluoride, Kynar ®, polytetrafluoroethylene Teflon®, polyurethane, and any mixtures thereof ([0024]- The jacket 13 is made of a fluorine-based thermoplastic resin containing fluorine in a molecule in one preferred embodiment in view of obtaining excellent removability. Examples of such a fluorine-based resin include a polytetrafluoroethylene (PTFE) resin, an ethylene tetrafluoroethylene copolymer (ETFE) resin, a polychlorotrifluoroethylene (PCTFE) resin, a polyvinylidene fluoride (PVDF) resin, and a polyvinyl fluoride (PVF) resin. Among these, an ethylene tetrafluoroethylene copolymer (ETFE) resin is selected in one preferred embodiment).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Leeflang so that the polymer-based coating or the protective sheathing comprises acrylate, as taught by Tanaka. It would have been advantageous to make the combination in order to provide excellent processability ([0016] of Tanaka).
Regarding claim 18, modified Leeflang teaches the endoscope of claim 1, and Leeflang further discloses wherein the optical fiber is deformed at the distal end as compared to the proximal end ([0095]- a bending force may be applied to the distal end 16, causing the distal end 16 to curve or bend transversely relative to the central axis 18).
Regarding claim 20, modified Leeflang teaches the endoscope of claim 1, and Leeflang further discloses wherein the LED is coupled to the proximal end in a butt joint (see examiner’s annotated Fig. 2).

    PNG
    media_image1.png
    245
    584
    media_image1.png
    Greyscale

Regarding claim 21, modified Leeflang teaches the endoscope of claim 1, and Leeflang further discloses wherein the LED is bonded directly to the proximal end with a transparent adhesive ([0096]- The handle 30 may be formed from one or more parts of plastic, metal, or composite material, e.g., by injection molding, and the like, that may be assembled together, e.g., using mating connectors, adhesives, and the like).
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0197623 to Leeflang et al. (hereinafter “Leeflang”) in view of U.S. Publication No. 2014/0107630 to Yeik et al. (hereinafter “Yeik”), and U.S. Publication No. 2019/0346649 to Tanaka et al. (hereinafter “Tanaka”), and further in view of U.S. Publication No. 2021/0145257 to Levinson.
Regarding claim 3, modified Leeflang teaches the endoscope of claim 1, but neither Leeflang nor Tanaka expressly teach further comprising plug-in connector formed the proximal end, wherein the LED is formed as an integrated component of the plug-in connector.
However, Levinson teaches of an analogous endoscopic device further comprising plug-in connector formed the proximal end (Fig. 6- electrical connector 9), wherein the LED is formed as an integrated component of the plug-in connector (Fig. 6- LED PCB 10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Leeflang to utilize a plug-in connector formed the proximal end, wherein the LED is formed as an integrated component of the plug-in connector, as taught by Levinson. It would have been advantageous to make the combination in order to provide light ([0031] of Levinson).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0197623 to Leeflang et al. (hereinafter “Leeflang”) in view of U.S. Publication No. 2014/0107630 to Yeik et al. (hereinafter “Yeik”), and U.S. Publication No.  2019/0346649 to Tanaka et al. (hereinafter “Tanaka”) and further in view of U.S. Publication No. 2020/0301064 to Kojima et al. (hereinafter “Kojima”).
Regarding claim 5, modified Leeflang teaches the endoscope of claim 4, but neither Leeflang nor Yeik nor Tanaka expressly teach wherein the plurality of optical fibers comprises not more than twenty optical fibers.
However, Kojima teaches of an analogous endoscopic device wherein the plurality of optical fibers comprises not more than twenty optical fibers (claim 25- wherein the number of said plastic optical fibers is ten or less).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Leeflang so that the plurality of optical fibers is less than 20, as taught by Kojima. It would have been advantageous to make the combination in order to provide excellent translucency and flexibility (abstract of Kojima).
Regarding claim 6, modified Leeflang teaches the endoscope of claim 4, but neither Leeflang nor Yeik nor Tanaka expressly teach wherein the plurality of optical fibers comprises not more than ten optical fibers.
However, Kojima teaches of an analogous endoscopic device wherein the plurality of optical fibers comprises not more than ten optical fibers (claim 25- wherein the number of said plastic optical fibers is ten or less).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Leeflang so that the plurality of optical fibers is less than 10, as taught by Kojima. It would have been advantageous to make the combination in order to provide excellent translucency and flexibility (abstract of Kojima).
Claim(s) 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0197623 to Leeflang et al. (hereinafter “Leeflang”) in view of U.S. Publication No. 2014/0107630 to Yeik et al. (hereinafter “Yeik”), and U.S. Publication No. 2019/0346649 to Tanaka et al. (hereinafter “Tanaka”) and further in view of U.S. Publication No. 2019/0374095 to Lord et al. (hereinafter “Lord”).
Regarding claim 7, modified Leeflang teaches the endoscope of claim 1, but neither Leeflang nor Yeik nor Tanaka expressly teach wherein the proximal end is detachably coupled to the first component.
However, Lord teaches of an analogous endoscopic device wherein the proximal end is detachably coupled to the first component (abstract- A joint between the proximal handle portion and the insertion shaft is designed to separably connect the insertion shaft to the proximal handle portion).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Leeflang so that the proximal end is detachably coupled to the first component, as taught by Lord. It would have been advantageous to make the combination for easy disposal and replacement ([0003] of Lord).
Regarding claim 9, modified Leeflang teaches the endoscope of claim 1, but neither Leeflang nor Yeik nor Tanaka expressly teach wherein the image capturing element comprises a camera chip and the endoscope further comprises a power supply line for electrically powering the camera chip.
However, Lord teaches of an analogous endoscopic device wherein the image capturing element comprises a camera chip ([0027]- At or near distal tip 116 of the shaft 110 may be a camera, electronic image sensor, or other optical component) and the endoscope further comprises a power supply line for electrically powering the camera chip ([0028] - An electrical connection to supply power to the illumination source and camera).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Leeflang so that the image capturing element comprises a camera chip powered by a power supply line, as taught by Lord. It would have been advantageous to make the combination for easy disposal and replacement ([0003] of Lord).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0197623 to Leeflang et al. (hereinafter “Leeflang”) in view of U.S. Publication No. 2014/0107630 to Yeik et al. (hereinafter “Yeik”), and U.S. Publication No.  2019/0346649 to Tanaka et al. (hereinafter “Tanaka”), and further in view of U.S. Publication No. 2008/0142828 to Yang (hereinafter “Yang”).
Regarding claim 11, modified Leeflang teaches the endoscope of claim 1, but neither Leeflang nor Yeik nor Tanaka expressly teach wherein the optical fiber is a step-index glass fiber comprising a glass composition that is free, except for unavoidable traces, of a material selected from a group consisting of lead, heavy metals, antimony, arsenic, critical elements, Cr(VI), and any combinations thereof.
However, Yang teaches of an analogous endoscopic device wherein the optical fiber is a step-index glass fiber comprising a glass composition that is free, except for unavoidable traces, of a material selected from a group consisting of lead, heavy metals, antimony, arsenic, critical elements, Cr(VI), and any combinations thereof ([0071] - FIG. 9A is a schematic view of the structure of the coaxial step-index single-mode optical fiber of the invention and optical wave propagation approach in the optical fiber).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Leeflang so that the optical fiber is a step-index glass fiber comprising a glass composition that is free, except for unavoidable traces, of a material selected from a group consisting of lead, heavy metals, antimony, arsenic, critical elements, Cr(VI), and any combinations thereof, as taught by Yang. It would have been advantageous to make the combination in order to prevent light leakage ([0002 of Yang).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0197623 to Leeflang et al. (hereinafter “Leeflang”) in view of U.S. Publication No. 2014/0107630 to Yeik et al. (hereinafter “Yeik”), and U.S. Publication No.  2019/0346649 to Tanaka et al. (hereinafter “Tanaka”), and further in view of U.S. Publication No. 2019/0270667 to Sumita et al. (hereinafter “Sumita”).
Regarding claim 12, modified Leeflang teaches the endoscope of claim 1, but neither Leeflang nor Yeik nor Tanaka expressly teach wherein the optical fiber has a numerical aperture (NA) in air of at least 0.7.
However, Sumita teaches of an analogous endoscopic device wherein the optical fiber has a numerical aperture (NA) in air of at least 0.7 ([0086] - The numerical aperture NA of the fiber 1 is in the range of 0.70 to 0.90).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Leeflang so that the optical fiber has a numerical aperture (NA) in air of at least 0.7, as taught by Sumita. It would have been advantageous to make the combination to fully prevent crosstalk of transmitted light ([0092] of Sumita).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0197623 to Leeflang et al. (hereinafter “Leeflang”) in view of U.S. Publication No. 2014/0107630 to Yeik et al. (hereinafter “Yeik”), and U.S. Publication No.  2019/0346649 to Tanaka et al. (hereinafter “Tanaka”), and further in view of U.S. Patent No. 5,704,899 to Milo (hereinafter “Milo”). 
Regarding claim 14, modified Leeflang teaches the endoscope of claim 1, but neither Leeflang nor Yeik nor Tanaka expressly teach wherein the polymer-based coating or the protective sheathing is a coating selected from a group consisting of a dip-coating, a spray-coating, an extrusion coating, and a low pressure deposition coating.
However, Milo teaches of an analogous endoscopic device wherein the polymer-based coating or the protective sheathing is a coating selected from a group consisting of a dip-coating, a spray-coating, an extrusion coating, and a low pressure deposition coating (Col. 2, lines 48-51).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Leeflang he polymer-based coating or the protective sheathing is a dip-coating, as taught by Milo. It would have been advantageous to make the combination in order to prevent abrasion (Col. 1, lines 9-10 of Milo).
Claim(s) 19 re rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0197623 to Leeflang et al. (hereinafter “Leeflang”) in view of U.S. Publication No. 2014/0107630 to Yeik et al. (hereinafter “Yeik”), and U.S. Publication No. 2019/0346649 to Tanaka et al. (hereinafter “Tanaka”), and further in view of f U.S. Publication No. 2016/0227985 to Ikeda et al. (hereinafter “Ikeda”).    
Regarding claim 19, modified Leeflang teaches the endoscope of claim 18, but neither Leeflang nor Yeik nor Tanaka expressly teach wherein the distal end has a shape selected from a group consisting of a flattened cross-sectional shape with an aspect ratio of at least 1.5:1, an oval cross sectional shape, a kidney-shaped cross sectional shape, a cross sectional shape that is delimited by at least two lines which have radii of curvature different from one another, a cross sectional shape that has a differential area of two only partially overlapping circles, and a cross sectional shape that is has a differential area of two only partially overlapping ellipses.
However, Ikeda teaches of an analogous endoscopic device wherein the distal end has a shape selected from a group consisting of a flattened cross-sectional shape with an aspect ratio of at least 1.5:1, an oval cross sectional shape, a kidney-shaped cross sectional shape, a cross sectional shape that is delimited by at least two lines which have radii of curvature different from one another, a cross sectional shape that has a differential area of two only partially overlapping circles, and a cross sectional shape that is has a differential area of two only partially overlapping ellipses ([0112]- examples of the distal-end-side cross sectional shape orthogonal to the second longitudinal axis 92 include a circular shape, elliptic shape, oval shape, flattened circular shape and elongated circular shape).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Leeflang so that the distal end has an oval cross section, as taught by Ikeda. It would have been advantageous to make the combination in order to reduce the diameter of the endoscope (abstract of Ikeda).
Claim(s) 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0197623 to Leeflang et al. (hereinafter “Leeflang”) in view of U.S. Publication No. 2014/0107630 to Yeik et al. (hereinafter “Yeik”), and U.S. Publication No. 2019/0346649 to Tanaka et al. (hereinafter “Tanaka”), and further in view of U.S. Publication No. 2007/0249907 to Boulais et al. (hereinafter “Boulais”).
Regarding claim 22, modified Leeflang teaches the endoscope of claim 1, but neither Leeflang nor Yeik nor Tanaka expressly teach further comprising a housing that accommodates the LED, wherein the housing comprises a cut-out section at an outer surface, the cut-out section having obliquely shaped side-walls.
However, Boulais teaches of an analogous endoscopic device further comprising a housing (Fig. 3- insert 50) that accommodates the LED (Fig. 3 - LEDs 154, 156), wherein the housing comprises a cut-out section at an outer surface, the cut-out section having obliquely shaped side-walls (Fig. 4 - semicircular thermal clad circuit board 150).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Leeflang to include a housing with obliquely shaped side-walls that accommodates the LED, as taught by Boulais. It would have been advantageous to make the combination in order to examine, diagnose, and treat internal body tissues ([0002] of Boulais).
Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0197623 to Leeflang et al. (hereinafter “Leeflang”) in view of U.S. Publication No. 2014/0107630 to Yeik et al. (hereinafter “Yeik”), and U.S. Publication No. 2019/0346649 to Tanaka et al. (hereinafter “Tanaka”), and further in view of U.S. Publication No. 2007/0249907 to Boulais et al. (hereinafter “Boulais”) and U.S. Publication No. 2013/0175720 to Otsuka et al. (hereinafter “Otsuka”).   
Regarding claim 23, modified Leeflang, as modified by Boulais, teaches the endoscope of claim 22, but neither Leeflang nor Yeik nor Tanaka nor Boulais expressly teach wherein the housing comprises a polymer material having a color selected from a group consisting of opaque colors, dark-colored, and black colored.
However, Otuska teaches of an analogous endoscopic device wherein the housing comprises a polymer material having a color selected from a group consisting of opaque colors, dark-colored, and black colored ([0101] - Resin of a material which forms the distal end section body 406a is formed from optically opaque resin, for example, black resin such as polycarbonate (PC)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Leeflang, as modified by Boulais, so that the housing comprises a polymer material having a color selected from a group consisting of opaque colors, dark-colored, and black colored, as taught by Otuska. It would have been advantageous to make the combination so that unnecessary light is prevented from scattering ([0115] of Otuska).
Claim(s) 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0197623 to Leeflang et al. (hereinafter “Leeflang”) in view of U.S. Publication No. 2014/0107630 to Yeik et al. (hereinafter “Yeik”), and U.S. Publication No. 2019/0346649 to Tanaka et al. (hereinafter “Tanaka”), and further in view of U.S. Publication No. 2020/0253592 to Popejoy et al. (hereinafter “Popejoy”).    
Regarding claim 24, modified Leeflang teaches the endoscope of claim 1, but neither Leeflang nor Yeik nor Tanaka expressly teach wherein the first component the second component are individually packaged in a sterile manner.
However, Popejoy teaches of an analogous endoscopic device wherein the first component the second component are individually packaged in a sterile manner ([0237]- Through packaging each item in the kit separately or in different combinations, sterility of each item within the kit in the preparation for surgery is promoted).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Leeflang so that the first component the second component are individually packaged in a sterile manner, as taught by Popejoy. It would have been advantageous to make the combination in order to maintain sterility ([0237] of Popejoy).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795